DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/18/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 2-9, they depend from claim 1; therefore, they contain the same problem as explained above. For examination on the merits, the claim(s) will be interpreted as best understood.

(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
See MPEP 37 CFR 1.75(e) and MPEP 608.01(m).


Allowable Subject Matter
Claim 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 would be allowable because the closest prior art, Burns et al. [US Patent Application Publication Number 2007/0007944 A1], fails to anticipate or render obvious a docking device adapted to dock an adapter module, and an access orifice through which a conductive element of the adapter module extends when the adapter module is mounted on the meter, such that when the adapter module is mounted on the meter, the conductive element is in contact with the movable contact of the disconnector and opens the disconnector while being connected to the voltage port, in combination with all other limitations in the claim(s) as defined by applicant.
Burns describes a configurable utility meter connection interface configurable to occupy a first configuration in which the meter (configurable interface 114, meter 100 – figures 2 and 3, 0024, 0026, 0027) is adapted to be connected to a phase conductor of a distribution network directly (network elongated connectors arranged … punched in any of a plurality of connector configurations - 0033), and to occupy a second configuration in which the meter is adapted to be connected to the phase conductor via a transformer situated on the phase conductor (conductive piece of metal and support member suitable for various forms of transformer-rated meters - 0039), the meter having an upstream current port and a downstream current port for (blades 14a-14c – 0029, 0041), a voltage port (neutral blade 18 – 0036, 0037).
Pontin describes a disconnector (disconnect switch) that is closed by default having a movable contact with a stationary end connected to the voltage port and a movable end connected to the upstream current port when the disconnector is closed (assembly contacts, contact pairs, insulative wedge configured to be moved by such movable actuator – 0021).
Brown describes an electrical contractor arrangement for the electric meter including a first movable contact and a second movable contact connected to first and second blades (figure 4 and 7 - 0046, 0047).
However, there is no teachings or suggestions in the prior art of record to modify Burn's utility meter connection interface as in the manner or arrangement as claimed of the docking device with the adapter module, specifically having the movable contact configured such that when the adapter module is mounted on the meter, the conductive element is in contact with the movable contact of the disconnector and opens the disconnector while being connected to the voltage port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lightbody et al. (US Patent Number 6,825,776 B2) discloses an external I/O and communication interface for a revenue meter that is expandable to allow connection to and detachment from the revenue meter (col 3, lines 43-56);
Shuey et al. (US Patent Application Publication 2015/0247900 A1) discloses an electrical energy meter with the disconnect switch in the closed position and open position (figure 5a, 5b – 0042);
FULTON et al. (US Patent Application Publication 2014/0218010 A1) discloses a an electric power meter collar that creates a bridge between site-side connection points of the meter socket box and site-side connection points of the electric power meter (0041).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY NGON/
Primary Examiner, Art Unit 2862